DETAILED ACTION
This Office Action is in response to the application 16/841,241 filed on 04/06/2020.
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 12-31 have been examined and are pending in this application. Claims 12, 19, 25, and 28 are independent.  As per the Preliminary Amendment filed on 01/21/2021, claims 1-11 were canceled, and claims 12-31 have been newly added.
	Priority
This application is a continuation of application 15/639,999
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/11/2021, being considered by the examiner.
The information disclosure statement (IDS), submitted on 03/11/2021, contains, Non-Patent Literature (NPL) Documents (besides office action/communication issued by the office) and Foreign Patent documents. However, copy of these documents has not submitted for this instant application. The Examiner has reviewed the Non-Patent Literature Documents (besides office action/communication issued by the office) and Foreign Patent documents of the parent application, but because of the IDS contains a long list of documents, The Examiner was not able to determine if any new NPL documents or foreign patent documents are included in the IDS, for which a copy of the document was not submitted for the prosecution of the parent application.
37 CFR 1.105, and MPEP 2004-Aids to Compliance With Duty to Discloser, section 13.
Specification Objections
The abstract of the disclosure is objected to because of the following:
The abstract is objected to as does not describe the claimed invention and the abstract fails to comply with 37 C.F.R 1.72. See MPEP 608.01(b) for details.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

It is suggested that the abstract be further amended to include the recitation of ‘Single Instruction Multiple Data (SIMD)” instruction function/mechanism to provide brief description of the claim invention.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements 

Claims 12-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23, of U.S. Patent No. 10,432,393, claims 1-22 of U.S. Patent No 10,567,160, claims 1-21 of U.S. Patent No 10,567,161, claims 1-24 of U.S. Patent No 10,587,395, claims 1-21 of U.S. Patent No 10,594,474, and claims 1-21 of U.S. Patent No 10,615,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the reference claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim 25-31 are rejected under 35 U.S.C. 102(e) as being anticipated by Ferguson et al (“Ferguson,” US 2007/0237324, filed on 03/15/2006)
As to claim 25, Ferguson teaches a method (Ferguson: 0014, 0017-0019, system/method/media product for cryptographic processing using single instruction multiple data (SIMD) instruction set) comprising:
receiving a Single Instruction Multiple Data (SIMD) instruction (Ferguson: 0014-0015, 0017-0019, single instruction multiple data (SIMD) instruction set);
determining from a parameter provided by the SIMD instruction whether or not a round of Advanced Encryption Standard (AES) to be performed is for encryption or decryption (Ferguson: 0014-0015, 0017-0019, 0021, 0030, single instruction multiple data (SIMD) instruction set are utilized for Advanced Encryption Standard (AES). Memory storing all parameters associated with cryptographic processing for performing rounds of AES);
retrieving input data to be processed by the round of AES from a 128-bit source register indicated by the SIMD instruction (Ferguson: 0005, 0014-0017, 0017-0019, 0021,  processor utilizing 128-bit XMM registers to load into an 128-bit XMM register and performs cryptographic processing using single instruction multiple data (SIMD));
retrieving a round key to be used for the round of AES from a 128-bit source indicated by the SIMD instruction (Ferguson: 0017-0019, 0021-0024, for each round/iteration operation of AES cryptographic function is performed, by the SIMD instruction set, using a round/iteration cryptographic key [i.e. round key]);
performing the round of AES on the input data using the round key; and storing a result of the round of AES in a 128-bit destination storage location (Ferguson: 0017-0019, 0021-0024, 0026, results of the AES cryptographic function’s round operation are loaded into XMM registers, where the round operation is performed using a round/iteration cryptographic key).
As to claim 26, Ferguson teaches the method of claim 25, further comprising determining from a parameter provided by the SIMD instruction whether or not the round of AES to be performed is a last round (Ferguson: 0014-0015, 0017-0019, 0021, 0030, single instruction multiple data (SIMD) instruction set are utilized for Advanced Encryption Standard (AES). Memory storing all parameters associated with cryptographic processing for performing rounds of AES, including final round [i.e. last round]).
As to claim 27, Ferguson teaches the method of claim 25, wherein retrieving the input data from the 128-bit source register comprises retrieving the input data from an XMM register, and wherein storing the result in the 128-bit destination storage location comprises storing the result in a register file (Ferguson: 0005, 0015, 0017, 0021-0024, processor utilizes 128-bit XMM registers. During the execution process, input data is loaded into an 128-bit XMM register, and results of the AES cryptographic function’s round operation are loaded into registers well).
As to claim 28, Ferguson teaches the computer-readable medium having stored thereon a Single Instruction Multiple Data (SIMD) instruction that when performed results in a computer performing operations (Ferguson: 0014, 0017-0019, system/method/media product for cryptographic processing using a single instruction multiple data (SIMD) instruction set) comprising: 
(Ferguson: 0014-0015, 0017-0019, 0021, 0030, single instruction multiple data (SIMD) instruction set are utilized for Advanced Encryption Standard (AES). Memory storing all parameters associated with cryptographic processing for performing rounds of AES. Ferguson: Performing rounds of AES, including final round [i.e. last round]); 
retrieving input data to be processed by the round of AES from a 128-bit source register indicated by the SIMD instruction (Ferguson: 0005, 0014-0017, 0017-0019, 0021,  processor utilizing 128-bit XMM registers to load into an 128-bit XMM register and performs cryptographic processing using single instruction multiple data (SIMD)); 
retrieving a round key to be used for the round of AES from a 128-bit source indicated by the SIMD instruction (Ferguson: 0017-0019, 0021-0024, for each round/iteration operation of AES cryptographic function is performed, by the SIMD instruction set, using a round/iteration cryptographic key [i.e. round key]); 
performing the round of AES on the input data using the round key; and  storing a result of the round of AES in a 128-bit destination storage location (Ferguson: 0017-0019, 0021-0024, 0026, results of the AES cryptographic function’s round operation are loaded into XMM registers, where the round operation is performed using a round/iteration cryptographic key).
As to claim 29, Ferguson teaches the computer-readable medium of claim 28, wherein the SIMD instruction when performed further results in the computer determining from a parameter provided by the SIMD instruction whether the round of AES to be performed is an encryption round or a decryption round. (Ferguson: 0014-0015, 0017-0019, 0021, 0030, single instruction multiple data (SIMD) instruction set are utilized for Advanced Encryption Standard (AES). Memory storing all parameters associated with cryptographic processing for performing rounds of AES, including final round),
As to claim 30, Ferguson teaches the computer-readable medium of claim 28, wherein retrieving the input data from the 128-bit source register comprises retrieving the input data from an XMM register, and wherein storing the result in the 128-bit destination storage location comprises storing the result in a register file (Ferguson: 0005, 0015, 0017, 0021-0024, processor utilizes 128-bit XMM registers. During the execution process, input data is loaded into an 128-bit XMM register, and results of the AES cryptographic function’s round operation are loaded into registers well).
As to claim 31, Ferguson teaches the computer-readable medium of claim 28, wherein retrieving the input data from the 128-bit source register comprises retrieving the input data from an XMM register, wherein storing the result in the 128-bit destination storage location comprises storing the result in a register file, and wherein the SIMD instruction when performed further results in the computer determining from a parameter provided by the SIMD instruction whether the round of AES to be performed is an encryption round or a decryption round (Ferguson: 0005, 0014-0015, 0017-0019, 0021-0024, 0030, processor utilizes 128-bit XMM registers. During the execution process, input data is loaded into an 128-bit XMM register, and results of the AES cryptographic function’s round operation are loaded into registers well. The single instruction multiple data (SIMD) instruction set are utilized for Advanced Encryption Standard (AES). Memory storing all parameters associated with cryptographic processing for performing rounds of AES).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 12-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson et al (“Ferguson,” US 2007/0237324, filed on 03/15/2006), in view of Luick (“Luick,” US 2005/0066148, published on 03/24/2005).
As to claim 12, Ferguson teaches a system (Ferguson: 0014, 0017-0019, system/method/media product for cryptographic processing using single instruction multiple data (SIMD) instruction set) comprising: a memory to store a Single Instruction Multiple Data (SIMD) instruction (Ferguson: 0014-0015, 0017-0019, single instruction multiple data (SIMD) instruction set), the SIMD instruction to provide a parameter to (Ferguson: 0014-0015, 0017-0019, 0021, 0030, single instruction multiple data (SIMD) instruction set are utilized for Advanced Encryption Standard (AES). Memory storing all parameters associated with cryptographic processing for performing rounds of AES, including final round [i.e. last round]), the SIMD instruction to indicate a 128-bit source register that is to store input data to be processed by the round of AES (Ferguson: 0005, 0014-0017, 0017-0019, 0021,  processor utilizing 128-bit XMM registers to load into an 128-bit XMM register and performs cryptographic processing using single instruction multiple data (SIMD)), and the SIMD instruction to indicate a 128-bit source of a round key to be used for the round of AES (Ferguson: 0017-0019, 0021-0024, for each round/iteration operation of AES cryptographic function is performed, by the SIMD instruction set, using a round/iteration cryptographic key [i.e. round key]); and
a processor coupled with the memory to perform the SIMD instruction (Ferguson:  0015-0018, ; Fig 1, 2, a processor couples to a memory to perform the SIMD instructions ),
wherein the processor is to perform the SIMD instruction to perform the round of AES on the input data using the round key, and store a result of the round of AES in a 128-bit destination storage location Ferguson: 0017-0019, 0021-0024, 0026, results of the AES cryptographic function’s round operation are loaded into XMM registers, where the round operation is performed using a round/iteration cryptographic key.
While Ferguson teaches of cryptographic processing using single instruction multiple data (SIMD) instruction set, as addressed above, Ferguson does not explicitly 
However, in an analogous art, Luick teaches a [the] processor comprising: a level 1 (LI) instruction cache (Luick: pars 0035-0040; Fig 2, discloses a processor architecture for a Single Instruction, Multiple Data (SIMD) processor, where instruction sets are stored on a L1 I –cache or instruction cache  [i.e. level 1 (LI) instruction cache]);
a level 1 (LI) data cache (Luick: pars 0035-0040; Fig 2, the Multiple Data (SIMD) processor architecture stores data on a L1 D –cache or data cache  [i.e. level 1 (LI) data cache]);
a decode unit (Luick: pars 0035-0040; Fig 2, the Multiple Data (SIMD) processor architecture comprising an instruction decode/dispatch unit for decoding the SMD instruction set);
an execution unit coupled with the decode unit (Luick: pars 0035-0040; Fig 2, the Multiple Data (SIMD) processor architecture comprising an execution unit connected with the instruction decode/dispatch unit for executing the decoded SMD instructions).
Therefore, it would have been obvious to one of ordinary skill in the art the time the invention was made to combine the teachings of Luick with the method of Ferguson, where Ferguson  teaches of a single instruction multiple data (SIMD) execution process is described, and where a SIMD processor architecture with decoding unit and caches are needed to perform the execution, but detail architecture of the SIMD processor are not discussed, for the benefit of providing the detail architecture of a SIMD processor, as described in Luick, to capture the scope of the SIMD processor in detail  (Luick: pars 0035-0040). 
As to claim 13, the combination of Ferguson and Luick teaches the system of claim 12, 
Ferguson further teaches wherein the 128-bit source register is an XMM register (Ferguson: 0005, 0015, 0017, 0021-0024, processor utilizes 128-bit XMM registers. During the execution process, input data is loaded into an 128-bit XMM register, and results of the AES cryptographic function’s round operation are loaded into registers well).
As to claim 14, the combination of Ferguson and Luick teaches the system of claim 12, 
Ferguson further teaches wherein the 128-bit destination storage location is in a register file (Ferguson: 0005, 0015, 0017, 0021-0024, processor utilizes 128-bit XMM registers. During the execution process, input data is loaded into an 128-bit XMM register, and results of the AES cryptographic function’s round operation are loaded into registers well).
As to claim 15, the combination of Ferguson and Luick teaches the system of claim 12, 
Ferguson further teaches wherein the SIMD instruction is to provide a parameter to specify whether the round of AES to be performed is an encryption round or a decryption round (Ferguson: 0017-0019, 0021-0024, 0028, for each round/iteration operation of AES cryptographic encryption/decryption function is performed, by the SIMD instruction set, using a round/iteration cryptographic key).
As to claim 16, the combination of Ferguson and Luick teaches the system of claim 12, 
(Ferguson: 0005, 0014-0015, 0034, processing unit (CPU) of a processor utilizing 128-bit XMM registers of the CPU. The processor can be a general-purpose processor).
As to claim 17, the combination of Ferguson and Luick teaches the system of claim 12, 
Ferguson further teaches wherein the processor is a general-purpose processor, wherein the 128-bit source register is an XMM register, and wherein the SIMD instruction is to provide a parameter to specify whether the round of AES to be performed is an encryption round or a decryption round (Ferguson: 0005, 0015, 0017, 0021-0024, 0028, processor utilizes 128-bit XMM registers. During the execution process, input data is loaded into an 128-bit XMM register, and results of the AES cryptographic encryption/decryption function’s round operation are loaded into registers well).
As to claim 18, the combination of Ferguson and Luick teaches the system of claim 12, 
Luick further teaches further comprising: a scheduler to schedule operations for execution; and a retirement unit (Luick: pars 0035-0037; Fig 2, the Multiple Data (SIMD) processor architecture comprising an instruction dispatch unit process the current instruction to be executed).
As to claim 19, Ferguson teaches system (Ferguson: 0014, 0017-0019, system/method/media product for cryptographic processing using single instruction multiple data (SIMD) instruction set) comprising: a memory to store a Single Instruction Multiple Data (SIMD) instruction (Ferguson: 0014-0015, 0017-0019, single instruction multiple data (SIMD) instruction set), the SIMD instruction to provide a parameter to specify whether or not a round of Advanced Encryption Standard (AES) to be performed is for encryption or decryption (Ferguson: 0014-0015, 0017-0019, 0021, 0030, single instruction multiple data (SIMD) instruction set are utilized for Advanced Encryption Standard (AES). Memory storing all parameters associated with cryptographic processing for performing rounds of AES, including final round [i.e. last round]), the SIMD instruction to indicate a 128-bit source register that is to store input data to be processed by the round of AES( Ferguson: 0005, 0014-0017, 0017-0019, 0021,  processor utilizing 128-bit XMM registers to load into an 128-bit XMM register and performs cryptographic processing using single instruction multiple data (SIMD)), and the SIMD instruction to indicate a 128-bit source of a round key to be used for the round of AES (Ferguson: 0017-0019, 0021-0024, for each round/iteration operation of AES cryptographic function is performed, by the SIMD instruction set, using a round/iteration cryptographic key [i.e. round key]); and
a processor coupled with the memory to perform the SIMD instruction (Ferguson:  0015-0018, ; Fig 1, 2, a processor couples to a memory to perform the SIMD instructions ),
wherein the processor is to perform the SIMD instruction to perform the round of AES on the input data using the round key, and store a result of the round of AES in a 128-bit destination storage location (Ferguson: 0017-0019, 0021-0024, 0026, results of the AES cryptographic function’s round operation are loaded into XMM registers, where the round operation is performed using a round/iteration cryptographic key).

However, in an analogous art, Luick teaches a [the] processor comprising: a level 1 (LI) instruction cache (Luick: pars 0035-0040; Fig 2, discloses a processor architecture for a Single Instruction, Multiple Data (SIMD) processor, where instruction sets are stored on a L1 I –cache or instruction cache  [i.e. level 1 (LI) instruction cache]);
a level 1 (LI) data cache (Luick: pars 0035-0040; Fig 2, the Multiple Data (SIMD) processor architecture stores data on a L1 D –cache or data cache  [i.e. level 1 (LI) data cache]);
a decode unit (Luick: pars 0035-0040; Fig 2, the Multiple Data (SIMD) processor architecture comprising an instruction decode/dispatch unit for decoding the SMD instruction set);
an execution unit coupled with the decode unit (Luick: pars 0035-0040; Fig 2, the Multiple Data (SIMD) processor architecture comprising an execution unit connected with the instruction decode/dispatch unit for executing the decoded SMD instructions).
Therefore, it would have been obvious to one of ordinary skill in the art the time the invention was made to combine the teachings of Luick with the method of Ferguson, where Ferguson  teaches of a single instruction multiple data (SIMD) execution process is described, and where a SIMD processor architecture with decoding unit and caches are needed to perform the execution, but detail architecture of the SIMD processor are not discussed, for the benefit of providing the detail architecture of a SIMD processor, as (Luick: pars 0035-0040). 
As to claim 20, the combination of Ferguson and Luick teaches the system of claim 19, 
Ferguson further teaches wherein the 128-bit source register is an XMM register (Ferguson: 0005, 0015, 0017, 0021-0024, processor utilizes 128-bit XMM registers. During the execution process, input data is loaded into an 128-bit XMM register, and results of the AES cryptographic function’s round operation are loaded into registers well).
As to claim 21, the combination of Ferguson and Luick teaches the system of claim 19, 
Ferguson further teaches wherein the 128-bit destination storage location is in a register file (Ferguson: 0005, 0015, 0017, 0021-0024, processor utilizes 128-bit XMM registers. During the execution process, input data is loaded into an 128-bit XMM register, and results of the AES cryptographic function’s round operation are loaded into registers well).
As to claim 22, the combination of Ferguson and Luick teaches the system of claim 19, 
Ferguson further teaches wherein the processor is a general-purpose processor, wherein the SIMD instruction is to provide a parameter to specify whether or not a round of Advanced Encryption Standard (AES) to be performed is a last round (Ferguson: 0014-0015, 0017-0019, 0021, 0030, single instruction multiple data (SIMD) instruction set are utilized for Advanced Encryption Standard (AES). Memory storing all parameters associated with cryptographic processing for performing rounds of AES. Ferguson: Performing rounds of AES, including final round [i.e. last round]).
As to claim 23, the combination of Ferguson and Luick teaches the system of claim 19, 
Ferguson further teaches wherein the processor is a general-purpose processor, wherein the 128-bit source register is an XMM register, and wherein the SIMD instruction is to provide a parameter to specify whether the round of AES to be performed is an encryption round or a decryption round (Ferguson: 0017-0019, 0021-0024, 0028, for each round/iteration operation of AES cryptographic encryption/decryption function is performed, by the SIMD instruction set, using a round/iteration cryptographic key)..
As to claim 24, the combination of Ferguson and Luick teaches the system of claim 19, 
Luick further teaches further comprising: a scheduler to schedule operations for execution; and a retirement unit (Luick: pars 0035-0037; Fig 2, the Multiple Data (SIMD) processor architecture comprising an instruction dispatch unit process the current instruction to be executed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439